 


109 HCON 100 IH: Expressing the sense of Congress that the United States should establish an international education policy to foster mutual understanding among nations, promote a world free of terrorism, further United States foreign policy and national security, enhance United States leadership in the world, and for other purposes.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 100 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Kolbe (for himself and Mr. Oberstar) submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States should establish an international education policy to foster mutual understanding among nations, promote a world free of terrorism, further United States foreign policy and national security, enhance United States leadership in the world, and for other purposes. 
 
Whereas preparing American citizens with global skills and educating international students are crucial investments in United States leadership and security; 
Whereas the threat of terrorism crosses all borders, and defeating it requires global engagement to foster dialogue and partnership among nations; 
Whereas the war on terrorism is in part a struggle of ideas, values, and beliefs, especially within the Arab and Muslim world; 
Whereas the United States demonstrated in the Cold War that it can prevail in a struggle of ideas, values, and beliefs; 
Whereas international education and exchange were crucial components of that Cold War victory and are equally essential for victory in the war on terrorism; 
Whereas educating international students is an important way to spread United States values and influence and to create goodwill for the United States throughout the world; 
Whereas robust exchange programs and careful screening of visa applicants both serve important United States interests and must be appropriately balanced; 
Whereas new security measures have had the unintended effect of weakening the United States position as the leading destination of international students seeking higher educational and other exchange opportunities; 
Whereas funding for the Department of State’s international exchange programs, which in the past have done much to extend United States influence in the world by educating the world’s leaders and providing them with a positive encounter with American society and values, has declined in constant dollars by 37 percent over 10 years, according to the Alliance for International Educational and Cultural Exchange; 
Whereas study abroad prepares United States students for effective participation in an increasingly complex global society that demands cross-cultural skills and knowledge; 
Whereas study abroad has been determined to be an important component of attaining higher levels of proficiency in foreign languages; 
Whereas according to the Institute of International Education, less than 10 percent of United States college graduates study abroad; 
Whereas research indicates that the United States is failing to generate enough students with expertise in foreign languages and cultures to fill the demands of business, government, and universities; 
Whereas according to the Coalition for International Education, funding for international, foreign language, and foreign-area studies programs at United States universities has declined in constant dollars since the 1960s; 
Whereas other countries are mounting vigorous recruitment campaigns to compete with the United States for international students, especially the United Kingdom, which increased its international student enrollment by 20 percent from 2001 to 2002, according to the British Council; and 
Whereas the United States requires an international education policy to guide efforts to promote United States interests through international education and exchange: Now, therefore, be it 
 
1.Sense of Congress on the Establishment of an International Education Policy for the United StatesIt is the sense of Congress that the United States should establish an international education policy to foster mutual understanding and respect among nations, promote a world free of terrorism, further United States foreign policy and national security, and enhance United States leadership in the world. 
2.Objectives of an International Education Policy for the United StatesAn international education policy for the United States, which is essential for United States foreign policy and security interests, should strive to achieve the following: 
(1)Articulate the vital role of international education and exchange in the struggle to defeat terrorism and enhance the security of the United States. 
(2)Invigorate citizen and professional exchange programs and promote the international exchange of students and scholars. 
(3)Ensure that visa and employment policies promote increased access to the United States by international students, scholars, and exchange visitors, consistent with homeland security. 
(4)Significantly increase participation in study and internships abroad by United States students, especially minority and financially disadvantaged students. 
(5)Enhance the educational infrastructure through which the United States produces citizens with a high level of international expertise and builds a broad knowledge base that serves the United States. 
(6)Promote greater diversity of locations, languages, and subjects offered for study, teaching, and research abroad. 
(7)Ensure that every United States college graduate has knowledge of a second language and of a foreign area, as well as a broad understanding of the world. 
(8)Encourage programs that begin foreign language learning in the United States at an early age. 
(9)Promote partnerships among government, business, and educational institutions and organizations to provide adequate resources for implementing this policy. 
 
